OPINION — AG — ** MAINTENANCE — TURNPIKE AUTHORITY ** (1) UNDER 69 O.S. 1974 Supp., 1705 [69-1705] AND 69 O.S. 1971 1716 [69-1716], IT IS THE RESPONSIBILITY OF THE STATE TURNPIKE AUTHORITY TO MAINTAIN OVERPASSES AND ACCESS ROADS LEADING TO TURNPIKES. (2) COUNTY COMMISSIONERS DO HAVE RECOURSE AGAINST THE TURNPIKE AUTHORITY FOR DAMAGE TO PUBLIC PROPERTY RESULTING FROM THE TURNPIKE AUTHORITY FOR CARRYING OUT THE POWER GRANTED TO IT BY THE STATUTES. (3) THE TURNPIKE AUTHORITY DOES HAVE THE RESPONSIBILITY FOR REPAIRING FAULTY CONSTRUCTION OF AN OVERPASS BRIDGE AS PART OF THE TURNPIKE COMPLEX. (4) THE TURNPIKE AUTHORITY MAY BE LIABLE FOR DAMAGE TO THE PROPERTY OF A PRIVATE INDIVIDUAL OCCASIONED BY FAULTY CONSTRUCTION OF OVERPASS MADE PART OF THE TURNPIKE SYSTEM. CITE: 69 O.S. 1971 1716 [69-1716] (PAUL C. DUNCAN)